Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In Fig 2, reference character “40” should be replaced by reference character “50”.
In Fig 2, reference character 40, identified on page 10 line 20 of the specification as “the circular or elliptical shape 40”, should point to the dashed circular/elliptical shape illustrated near reference character 24.
Reference character 40 is used in Fig 2 and Fig 4 to identify two different features.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
Reference character R is identified in the written specification (page 9 line 34) but does not appear in the drawings.
Reference character 42 is identified in the written specification (page 10 line 20) but does not appear in the drawings.
Reference character 17 of Fig 2 does not appear in the written specification.
Reference characters 82a and 82b of Fig 9 and Fig 10 do not appear in the written specification.
Reference character 65 of Fig 4 does not appear in the written specification.
Reference characters r0 and r1 of Fig 4 do not appear in the written specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification

The disclosure is objected to because of the following informalities:
Reference character 40 is identified as “the circular or elliptical shape 40” on page 10 line 20, and identified as “the shoulder 40” on page 10 line 27 and also on page 10 line 28.
On page 12 line 16, the spelling of “crenelated” should be “crenulated.”
Appropriate correction is required.

The abstract of the disclosure is objected to because it consists of more than a single paragraph. The second paragraph consists of only the term “Fig. 7”, which appears to be a mistake. Correction is required. See MPEP § 608.01(b).



Claim Objections

The claims are objected to because of the following informalities:
Claim 3 is grammatically incorrect. The term “claims 1” should be “claim 1”.
Claim 9 is grammatically incorrect. The term “according to to claim 1” should be “according to claim 1”.
Claim 10 is grammatically incorrect. The term “according to to claim 1” should be “according to claim 1”.
Claim 11 is grammatically incorrect. The term “according to to claim 1” should be “according to claim 1”.
Claim 12 is grammatically incorrect. The term “according to to claim 1” should be “according to claim 1”.
Claim 13 is grammatically incorrect. The term “according to to claim 1” should be “according to claim 1”.
Claim 14 is grammatically incorrect. The term “according to to claim 1” should be “according to claim 1”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 3, 12, 13, 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “1 GPa or less”, and the claim also recites “0.1 GPa or less” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 12 recites the limitation “wherein adjacent spine members are connected along at least part of their respective first sections, preferably along their entire respective first section.” The preferably clause renders the claim indefinite. See MPEP 2173.05(h)II.

Regarding Claim 13, the term “the spine member” lacks proper antecedent basis, which renders the claim indefinite under 112(b). Claim 1 identifies “each spine member” and claim 13 identifies “the spine member”, this causes confusion regarding which of each spine member claim 13 is referring to.

Claim 15 recites the limitation "wherein the panel is configured for attachment to the rotor blade, preferably to a trailing edge thereof, the panel comprising a plurality of aligned spine members, each spine member having a length and comprising a first section extending along a first part of the length of the spine member, and a second section extending along a second part of the length of the spine member, wherein the first section has a higher stiffness than the second section." The preferably clause renders the claim indefinite. See MPEP 2173.05(h)II.

All claims referred to above as rejected under 35 USC 112 which are rejected below with art are rejected as best understood.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, 10, 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180347540 A1 (Hurault).

Regarding claim 1, Hurault discloses: A wind turbine rotor blade assembly (blade 18; Fig 2) comprising: a rotor blade having exterior surfaces defining a pressure side (pressure surface 29; Fig 2), a suction side (suction surface 30; paragraph 0067), a leading edge (leading edge 24; Fig 2) and a trailing edge (trailing edge 26; Fig 2), each of the pressure side, the suction side, the leading edge and the trailing edge extending between a tip end (tip end 22; Fig 2) and a root end (root end 20; Fig 2), the rotor blade defining a span (longitudinal spanwise direction S; Fig 2) and a chord (transverse chordwise direction C; Fig 2), a noise reducer (device 34; Fig 2) configured on the rotor blade (paragraph 0068), the noise reducer comprising a plurality of aligned spine members (serrations 38; Fig 3), each spine member having a length (Fig 3 identifies the serrations 38 are 3 dimensional, having a length) and comprising a first section extending along a first part of the length of the spine member (see annotated fig. 3 below which identifies the serrations 38 have a first, or proximal, section of length), and a second section extending along a second part of the length of the spine member (see annotated fig. 3 below which identifies the serrations 38 have a second, or distal, section of length), wherein the first section has a higher stiffness than the second section (see annotated fig. 3 below which identifies the first/proximal section has a higher stiffness than the second/distal section; it is implicit from the design; the first section, which has a relatively larger cross sectional area, will have a higher stiffness than the second section, which has a relatively smaller cross sectional area and is cantilevered relatively farther away from the baseplate 36).


[AltContent: connector][AltContent: connector][AltContent: textbox (Second (distal) section)][AltContent: textbox (First (proximal) section)][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    775
    976
    media_image1.png
    Greyscale

Examiner’s Annotated Hurault Fig. 3


Regarding claim 2, Hurault further discloses: each spine member (serrations 38; Fig 3) comprises a proximal end (see annotated fig. 3 above) and a distal end (see annotated fig. 3 above), wherein the second section includes the distal end (see annotated fig. 3 above).

Regarding claim 4, Hurault further discloses: the second section (Fig 3 identifies the serrations 38 have a second, or distal, section of length) is substantially cone-shaped (Fig 3 identifies the second, or distal, section of the serrations 38 are substantially cone-shaped).

Regarding claim 8, Hurault further discloses: the spine members (serrations 38; Fig 3) of the noise reducer (device 34; Fig 2) are arranged to form a serrated structure (a plurality of serrations 38 extend from the baseplate 36; paragraph 0068; Fig 3).

Regarding claim 9, Hurault further discloses: the spine members (serrations 38; Fig 3) have a circular or elliptical cross section at least along part of their length (Fig 3 identifies the serrations 38 are cone-shaped, having a circular cross section along their length).

Regarding claim 10, Hurault further discloses: a diameter or thickness of the spine members decreases from the first section to the second section (see annotated fig. 3 above, decreasing along the length of the cone from the first section to the second section).

Regarding claim 11, Hurault further discloses: a diameter or thickness of the first section is higher than a diameter or thickness of the second section (see annotated fig. 3 above).

Regarding claim 12, Hurault further discloses: adjacent spine members (serrations 38; Fig 3) are connected along at least part of their respective first sections (Fig 3 identifies the serrations 38 have a first, or proximal, section of length; paragraph 0013 identifies serrations 38 may be integrally-formed with the baseplate 36 to reduce the number of parts and cost, increase the structural integrity and ease of mounting of the device 34). Because the serrations 38 may be integrally-formed with the baseplate 36 at their respective proximal ends, the proximal ends belonging to the first section of length of each serration, the serrations are thus connected to one another along at least part of their respective first sections. 

Regarding claim 13, Hurault further discloses: each spine member (serrations 38; Fig 3) further comprises a third section extending along a third part of the length of the spine member (serrations 38 are integrally formed with the baseplate 36, thus creating a third part of length; Fig 3; paragraph 0068) and including the proximal end (Fig 3 identifies the serrations 38 have a first, or proximal, section of length which includes a proximal end of that section) of each spine member, wherein the respective third sections of each aligned spine members form a mounting plate (baseplate 36; Fig 3) for mounting of the noise reducer (device 34; Fig 3) to the rotor blade (blade 18; Fig 2).

Regarding claim 14, Hurault further discloses: A wind turbine (wind turbine 10; Fig 1) comprising a wind turbine rotor blade assembly (rotor 16; Fig 1; paragraph 0066) according to claim 1 (see rejection of claim 1 above).

Regarding claim 15, Hurault discloses: A panel (baseplate 36; Fig 3) for a wind turbine rotor blade (blade 18; Fig 2), wherein the panel is configured for attachment to the rotor blade (paragraph 0068; Fig 2; Fig 3), preferably to a trailing edge thereof (paragraph 0012 identifies the device 34 may be either on a pressure surface or a suction surface of the blade 18, at the leading edge or trailing edge of the blade, or at any other suitable position on the blade surface), the panel comprising a plurality of aligned spine members (serrations 38; Fig 3), each spine member having a length (Fig 3 identifies the serrations 38 are 3 dimensional, having a length) and comprising a first section extending along a first part of the length of the spine member (Fig 3 identifies the serrations 38 have a first, or proximal, section of length), and a second section extending along a second part of the length of the spine member (Fig 3 identifies the serrations 38 have a second, or distal, section of length), wherein the first section has a higher stiffness than the second section (Fig 3 identifies the first/proximal section has a higher stiffness than the second/distal section; it is implicit from the design; the first section, which has a relatively larger cross sectional area and is directly attached to or integrally-formed with the baseplate 36, will have a higher stiffness than the second section, which has a relatively smaller cross sectional area and is cantilevered relatively farther away from the baseplate 36).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180347540 A1 (Hurault) in view of US 20150198141 A1 (Hayden). 

Regarding claim 3, Hurault discloses a wind turbine rotor blade assembly according to claim 1, wherein a second section of a spine member exists (see rejection of claim 1 above).
Hurault does not disclose that the second section of the spine member is formed from a material having a modulus of elasticity of 1 GPa or less, preferably 0.1 GPa or less.
However, Hayden, in the same field of endeavor, wind turbine blade noise reduction, discloses an elastically deformable component 14 mounted on a trailing edge of a wind turbine blade 10, formed from a material having an elastic modulus in the range of 0.5 to 2.5 GPa (paragraph 0011; Fig 4), which includes values in the claimed range of “1 GPa or less.” Hayden teaches the use of a material having this property for the purpose of having a trailing edge component which “will elastically buckle when loading on the trailing edge component exceeds a predetermined threshold” (paragraph 0011).
A person having ordinary skill in the art would have been motivated to make this modification to use the material taught by Hayden within the claimed range for the purpose of having a trailing edge component which will elastically buckle when loading on the trailing edge component exceeds a predetermined threshold.  It is noted that the material may be a low-strain rubber or elastomeric polymer, which is suitable for the operating environment of wind turbine blades. Such a material is partially rigid and partially deformable/flexible, is able to passively bend under loads from rotational speed and airflow over a long time span, relatively resistant to chipping or cracking. Such materials are generally also weather-proof, moisture-proof. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second section of the spine member of Hurault to have the claimed elastic modulus as taught by Hayden.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180347540 A1 (Hurault) in view of US 10746157 B2 (Wang). 

Regarding claim 5, Hurault further discloses the first section is adjacent to the second section (Fig 3 identifies the serrations 38 have a first, or proximal, section of length, adjacent to a second, or distal, section of length).
Hurault does not disclose that an interface is formed between the first section and the second section.
However, Wang, in the same field of endeavor, wind turbine blade noise reduction, discloses spines (serrations 104; Fig 3) mounted on a trailing edge (trailing edge 28; Fig 2) of a wind turbine blade (rotor blade 16; Fig 2) having an interface (unlabeled but visible in Fig 3; column 7 lines 4-9) between the first section (serrations 104; Fig 3) and the second section (tip end 126; Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spines of Hurault with the spines having the interface of Wang.
A person having ordinary skill in the art would have been motivated to make this modification as a design preference, creating spines from two separate pieces, thus allowing the distal sections different properties than the proximal sections, such as shape, weight, cross section (evidenced by Wang, column 7 lines 7-13), or material. Such a modification would also allow for ease of assembly and facilitate maintenance on the spine members without the need to replace the entire noise reducer.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180347540 A1 (Hurault) in view of US 10746157 B2 (Wang), as evidenced by US 20080166241 A1 (Herr).

Regarding claim 6, the combination of Hurault and Wang, as applied to claim 5, does not disclose the chordwise location of the interface varies between different spine members of the noise reducer.
However, Wang further discloses in column 7 lines 4-13 a spine member may:
have a second, or distal, section (tip end 126) integral with the other portions of the spine member (serration 104), therefore not having an interface between the second/distal section and the first, or proximal, section, or 
have the second/distal section (tip end 126) attached as a separate piece, therefore having an interface between the second/distal section and the first/proximal section, or
have a portion be hollow or have a solid cross section.
Wang further discloses in claim 14 the airfoil cross-sectional shape of at least one serration varies in a lateral direction of at least one serration. This disclosure of possible variations in at least one spine member indicates that an interface may or may not exist on a spine, thus that a location of that interface may vary between spine members. 
Wang further discloses the serrations extend beyond the trailing edge in a chord-wise direction of the rotor blade (column 3 lines 3-5), indicating that the chordwise location of the interface varies, between different spine members, with respect to the rotor blade.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the spines of Hurault and Wang combined as applied to claim 5, with Wang’s varied chordwise location of the interface between different spine members.
A person having ordinary skill in the art would have been motivated to make this modification as a design preference, creating spines of varying properties such as stiffness and weight, allowing various degrees of flexibility and capability of noise reduction from spine to spine. Herr, in the same field of endeavor, wind turbine blade noise reduction, identifies that noise reducer elements attached to the trailing edge of a wind turbine blade may have different lengths and/or diameters and/or flexibilities, and may be disposed on the blade body intermittently or in groups, because the noise reduction characteristics of the noise reduction elements vary, for example, with varying length (paragraph 0034). Herr further identifies that experimental data suggests  that for reducing trailing edge related noise, shorter noise reduction elements achieve better reduction results for lower frequencies, whereas longer noise reduction elements tend to be more effective for higher frequencies, thus, a combination of noise reduction elements with significantly different dimensions in the same region of the blade contributes to a reduction characteristic with a higher efficiency in a broad frequency spectrum (paragraph 0034).

Allowable Subject Matter

The subject matter of claim 7 is allowed.

Claim 7 is objected to as being dependent upon a rejected base claim, claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7, US 20180347540 A1 (Hurault) identifies prior art which closely aligns with the applicant's claims (reference section of this document “Claim Rejections - 35 USC § 102”), identifying spine members (serrations 38; Fig 3). Other references identify spine members, or other types of noise reducer elements, which vary in length from one spine member to the next (e.g. US 5533865 A, Dassen; US 20080166241 A1, Herr; US 20170276117 A1, Church; US 10259562 B2, Beckman). Other references identify spine members which have an interface between their first/proximal and second/distal sections (e.g. US 10746157 B2, Wang). These are all elements of the subject matter of claim 7. However, at this time, prior art references have not been identified which combine these elements and also identify the interfaces to be arranged in an undulated or serrated, spanwise extending path (it is assumed “spanwise” refers to the span of the wind turbine blade) along the blade; thus, the subject matter of claim 7 does not appear to be disclosed, or identified as obvious, by prior art.


Conclusion

The following prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 9670901 B2 (Obrecht)
US 20170276117 A1 (Church)
US 10259562 B2 (Beckman)
US 11181093 B2 (Asheim)
US 5533865 A (Dassen)
The above references are cited for teaching similar elements of noise reducers on wind turbine blades, propellers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ART GOLIK whose telephone number is (571)272-6211. The examiner can normally be reached Mon-Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.G./               Examiner, Art Unit 4165                                                                                                                                                                                         
/David E Sosnowski/               SPE, Art Unit 3745